Citation Nr: 0320041	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  97-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left hip and thigh with retained 
foreign body, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for residual of a 
shell fragment wound of the left shoulder, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the right wrist, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the San 
Juan, Puerto, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran requested a hearing at the RO in March 1997.  The 
record shows that a hearing was scheduled to take place in 
July 1997, and eventually cancelled.  No details were 
provided.  


REMAND

The Board finds that additional development is necessary 
prior to the completion of its appellate review.  
Specifically, the veteran has not been afforded official VA 
examination of his service-connected disabilities since 1996.  
The most recent evidence of record consists of reports of 
private evaluation dated in 1997.  The Board notes that past 
medical records do not take precedence over current findings 
in determining whether to increase a disability rating, 
although a rating specialist is directed to review the 
recorded history of disability to make a determination a more 
accurate evaluation.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Clearly, in the veteran's case, more current 
evaluation is necessary in order to reach a disposition on 
his claimed entitlement to higher rating for his service-
connected disabilities.  Furthermore, it would be helpful to 
obtain any report of treatment that may have been provided to 
him since 1997.  

In addition, the Board notes that during the course of this 
appeal the criteria for rating muscle injuries was revised.  
See 62 Fed. Reg. 30327-28 (June 3, 1997).  Where the law or 
regulations change while a case is pending the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
at 312-13.  


In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify all medical providers affording 
him treatment for his service-connected 
shell fragment wound residuals and 
residuals of a right wrist fracture since 
1997.  The RO should take appropriate 
action to obtain the records from the 
sources identified by the veteran.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

2.  The veteran should be afforded a 
muscle examination in order to determine 
the current nature and severity of the 
service-connected residuals of a shell 
fragment wound of the left hip and thigh 
and the left shoulder.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should be 
made available to the examiner for use in 
studying the case.  The examiner is 
requested to identify each muscle group 
involved and to discuss the degree to 
which function is impaired.  In addition, 
the examiner is requested to comment on 
the impact of functional loss due to pain, 
weakness and other factors on the 
veteran's service-connected disability 
picture.  

3.  The veteran should be afforded an 
orthopedic examination in order to 
determine the current nature and severity 
of residuals of a right wrist fracture.  
All indicated special studies and tests 
should be accomplished.  The claims folder 
should be made available to the examiner 
for use in studying the case.  The 
examiner is requested to identify passive 
and active ranges of motion in the right 
wrist and to comment on the impact of 
functional loss due to pain, weakness and 
other factors on the veteran's service-
connected disability picture.  

4.  Thereafter, the RO should readjudicate 
these claims.  The RO is requested to 
consider the propriety of assigning 
separate ratings for separate and distinct 
manifestations of service-connected 
injuries pursuant to Esteban v. Brown, 6 
Vet.App. 259, 262 (1994).  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Where a change 
in the law has occurred, the RO's 
discussion should reflect consideration of 
the veteran's entitlement under both the 
old and amended versions of the law.  A 
reasonable period of time should be 
provided for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




